Case 9:17-cv-80495-KAM Document 706 Entered on FLSD Docket 10/15/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                    CASE NO. 9:17-CV-80495 and CASE NO. 9:17-CV-80496
                                MARRA-MATTHEWMAN

  OFFICE OF THE ATTORNEY GENERAL,
  THE STATE OF FLORIDA, Department of
  Legal Affairs,
  and
  OFFICE OF FINANCIAL REGULATION,
  THE STATE OF FLORIDA, Division of
  Consumer Finance,

                 Plaintiffs,

         v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  OCWEN LOAN SERVICING, LLC; and
  PHH MORTGAGE CORPORATION,

                 Defendants.


              JOINT MOTION FOR ENTRY OF FINAL JUDGMENT BY CONSENT

         Plaintiffs, Office of the Attorney General, State of Florida, Department of Legal Affairs

  (the “Attorney General”) and Office of Financial Regulation, State of Florida, Division of

  Consumer Finance (“OFR”) (collectively, “the Florida Plaintiffs”) appearing through the

  undersigned counsel, and Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., Ocwen

  Loan Servicing, LLC, and PHH Mortgage Corporation (collectively “Ocwen” or “Defendant”),

  appearing through its attorneys, respectfully move this Court to enter the Final Consent Judgement

  (attached as Exhibit A), pursuant to Fed. R. Civ. P. 58. In support of this motion, the Parties assert

  that there is no just cause for delay and that, without admission or finding of wrongdoing or

  liability, Ocwen consents to the entry of the Final Consent Judgment. The Parties request pursuant
Case 9:17-cv-80495-KAM Document 706 Entered on FLSD Docket 10/15/2020 Page 2 of 5




  to Fed. R. Civ. P. 58(a) and 58(d) that the judgment be set out in a separate document in the form

  of the Final Consent Judgment attached hereto as Exhibit A.

         WHEREAS, the Parties respectfully request that the Court enter the Final Consent

  Judgment attached hereto as Exhibit A.
Case 9:17-cv-80495-KAM Document 706 Entered on FLSD Docket 10/15/2020 Page 3 of 5




    Dated: October 15, 2020             Respectfully submitted,

                                        Office of the Attorney General
                                        The State of Florida
                                        Department of Legal Affairs
                                        Ashley Moody
                                        Attorney General

                                        /s/ Sasha Funk Granai
                                        Sasha Funk Granai
                                        Deputy Director, Consumer Protection Division
                                        Fla. Bar No.: 96648
                                        Email: Sasha.Granai@myfloridalegal.com

                                        Jennifer Hayes Pinder
                                        Senior Assistant Attorney General
                                        Fla. Bar No.: 17325
                                        Email: Jennifer.Pinder@myfloridalegal.com

                                        Victoria Butler
                                        Director, Consumer Protection Division
                                        Fla. Bar No.: 861250
                                        Email: Victoria.Butler@myfloridalegal.com
                                        3507 East Frontage Road, Suite 325 Tampa, FL
                                        33607
                                        Phone: 813-287-7950
                                        Fax: 813-281-5515

                                        Respectfully Submitted,

                                        Office of Financial Regulations
                                        The State of Florida
                                        Division of Consumer Finance

                                        s/ Joaquin Alvarez
                                        Joaquin Alvarez
                                        Assistant General Counsel
                                        Fla. Bar No.: 113647
                                        Email: Joaquin.Alvarez@flofr.com
                                        The Fletcher Building
                                        200 East Gaines Street
                                        Tallahassee, FL 32399
                                        Telephone: 850-410-9554
                                        Facsimile: 850-410-9914
Case 9:17-cv-80495-KAM Document 706 Entered on FLSD Docket 10/15/2020 Page 4 of 5




                                        Scott R. Fransen
                                        Assistant General Counsel
                                        Fla. Bar No.: 0994571
                                        Email: Scott.Fransen@flofr.com
                                        1313 N. Tampa St., Suite 615
                                        Tampa, FL 33602
                                        Telephone: 813-218-5364
                                        Facsimile: 813-272-3752

                                        Miriam S. Wilkinson
                                        Chief Counsel
                                        Fla. Bar No.: 972101
                                        Email: Miriam.Wilkinson@flofr.com

                                        Anthony Cammarata
                                        General Counsel
                                        Fla. Bar No.: 767492
                                        Email: Anthony.Cammarata@flofr.com
                                        The Fletcher Building
                                        200 E. Gaines Street
                                        Tallahassee, FL 32399-0370
                                        Telephone: 850-410-9601


                                        Respectfully Submitted,


                                        /s/ Andrew S. Wein
                                        Andrew S. Wein
                                        Bridget Ann Berry
                                        GREENBERG TRAURIG, P.A.
                                        777 South Flagler Drive, Suite 300 East
                                        West Palm Beach, FL 33401
                                        Tel.: 561.650.7900
                                        weina@gtlaw.com
                                        berryb@gtlaw.com

                                        Thomas M. Hefferon (pro hac vice)
                                        Sabrina M. Rose-Smith (pro hac vice)
                                        GOODWIN PROCTER LLP
                                        1900 N Street, NW
                                        Washington, DC 20036
                                        Tel.: 202.346.4000
                                        thefferon@goodwinlaw.com
                                        srosesmith@goodwinlaw.com
Case 9:17-cv-80495-KAM Document 706 Entered on FLSD Docket 10/15/2020 Page 5 of 5




                                        Laura A. Stoll (pro hac vice)
                                        GOODWIN PROCTER LLP
                                        601 S. Figueroa Street
                                        Los Angeles, CA 90017
                                        Tel.: 213.426.2500
                                        lstoll@goodwinlaw.com

                                        Catalina E. Azuero (Florida Bar No. 821411)
                                        GOODWIN PROCTER LLP
                                        100 Northern Avenue
                                        Boston, MA 02210
                                        Tel.: 617.570.1000
                                        cazuero@goodwinlaw.com

                                        Attorneys for Defendants Ocwen Financial Corp.,
                                        Ocwen Mortgage Servicing, Inc., Ocwen Loan
                                        Servicing, LLC, and PHH Mortgage Corporation
